                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DISTRICT

UNITED STATES OF AMERICA,
                                                         Case No. 2:16-cr-20143
              Plaintiff,

v.
                                                         HON. AVERN COHN
D-3 ANDRE WATSON

           Defendant,
__________________________________/

                                    I.     BACKGROUND
       This is a criminal case involving a murder-for-hire conviction and related drug

offenses. Andre Watson (Watson) together with Deaunta Belcher (Belcher) were

convicted by a jury for:

       1. Use of Interstate Commerce Facilities in the Commission of Murder-for-Hire,
          18 U.S.C. § 1958,
       2. Conspiracy to possess with Intent to Distribute, 21 U.S.C. § 846,
       3. Use of a Firearm During and in Relation to a Drug Trafficking Crime Causing
          Death, 18 U.S.C. §§ 924(c), (j).

Watson has filed a motion seeking acquittal, or in the alternative, a new trial. (Doc. 215).

For the reasons stated below, the motion is DENIED.

                              II.        EVIDENCE AT TRIAL
       The government’s evidence at trial consisted of, among other things, lay witness

testimony, expert testimony, and a surveillance video.

       The surveillance video shows the victim, Wallace, sitting inside his car, which

was parked alongside a street. A vehicle pulls alongside Wallace and a masked

shooter exits the rear passenger side of the vehicle. The masked shooter then draws a
pistol and fires multiple shots into Wallace’s car, killing him. The masked shooter gets

back into the vehicle and flees the scene.

       The government’s evidence included witness testimony from three co-

conspirators. Two of the co-conspirators testified that Watson was the masked shooter

on the surveillance video and that they were in the vehicle that fled the scene at the

time of the shooting. A third co-conspirator present at the scene during the killing

testified that Watson was an enforcer for Belcher. Multiple witnesses testified that

Watson had been hired to kill Wallace. The third co-conspirator also testified about

Belcher’s drug activities.

       The government’s expert testified about cell-phone tracking. By tracking the

phone activities of Watson and his co-conspirator’s, the government’s expert was able

to corroborate the lay witness testimony by placing Watson’s phone in the area at the

time of the shooting.

                                   III.   DISCUSSION
                             A. Murder for Hire, 18 U.S.C. § 1958

       To obtain a conviction for murder-for-hire, the government was required to prove

that Watson (1) used a facility of interstate commerce, (2) with the intent that a murder

be committed, and (3) that the murder was committed as consideration for the promise

or agreement to pay anything of pecuniary value. U.S. v. Acierno, 579, F.3d 694, 699

(6th Cir. 2009).

       Here, the government’s evidence shows Watson used his cellular phone, which

is an interstate commerce facility, to coordinate the murder of Devin Wallace (Wallace)

in exchange for money and valuable property. The evidence at trial was sufficient to



                                              2
permit a reasonable juror to convict Watson for murder-for-hire as all the elements of

the crime were satisfied by the government’s proofs.

                          B. Drug Conspiracy, 21 U.S.C. § 846

       “In order to sustain a conviction for conspiracy under 21 U.S.C. § 846, the

government must have proved (1) an agreement to violate drug laws . . . ; (2)

knowledge and intent to join the conspiracy; and (3) participation in the conspiracy.

United States v. Martinez, 430 F.3d 317, 330 (6th Cir. 2005). “[E]xistence of a

conspiracy may be inferred from circumstantial evidence that can reasonably be

interpreted as participation in the common plan.” Id. (internal quotations omitted). “[A]

defendant’s knowledge of and participation in a conspiracy may be inferred from his

conduct and established by circumstantial evidence.” Id. (citing United States v.

Salgado, 250 F.3d 438, 447 (6th Cir. 2001).

       Here, the government implicated Watson in Belcher’s drug activities on the

theory that Watson was an “enforcer.” The government’s evidence shows that Wallace

was murdered for the purposes of furthering Belcher’s drug business. The government

evidenced contacts between Watson and Belcher that permitted the jury to reasonably

infer that Watson had knowledge of, and participated in, Belcher’s drug activities. Thus,

there was sufficient evidence presented at trial to sustain the jury verdict with respect to

the drug conspiracy.

     C. Use of Firearm in Relation to a Drug Trafficking Offense, 18 U.S.C. §§ 924

       To sustain the gun offense conviction, the evidence must have established “(1)

the commission of a federal crime of violence or drug trafficking; (2) the use or carrying

of a firearm during or in furtherance of such a crime; (3) the death of person by the use



                                             3
of the firearm; and (4) the death was caused by murder as defined in 18 U.S.C. § 1111”

U.S. v. Watson, 55 Fed.Appx. 289, 300 (6th Cir. 2003).1

       Here, the government’s evidence was enough to convict Watson of the gun

offense charged. It was reasonable for the jury to find that: (1) Watson was guilty of a

drug trafficking offense (for the reasons stated above), (2) Watson was in possession of

a firearm during and in furtherance of the drug conspiracy offense, (3) Wallace was

killed by the use of the firearm, and (4) the death was a murder as defined in 18 U.S.C.

§ 1111. Thus, there was sufficient evidence to support a conviction under 18 U.S.C. §§

924(c), (j).



SO ORDERED.



                                                    s/Avern Cohn
                                                    AVERN COHN
                                                     UNITED STATES DISTRICT JUDGE



Dated: 1/16/2019
Detroit, Michigan




1
 “Murder is the unlawful killing of a human being with malice aforethought. Every
murder perpetrated by . . . willful, deliberate, malicious, and premeditated killing . . . is
murder in the first degree.” 18 U.S.C. § 1111.
                                               4
